       Case 2:21-mj-00007-KJN Document 19 Filed 01/21/21 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT         January 21, 2021
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                         EASTERN DISTRICT OF
                                                                             CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:21-mj-0007-KJN

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
REYNALDO STOCKER

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release REYNALDO STOCKER Case

No. 2:21-mj-0007-KJN Charges 18 USC § 922(g)(1) and 924(a)(2) from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                                                                   50,0000.00 co-

                                                                   signed by wife, Lake
                         X       Unsecured Appearance Bond $
                                                                   Stocker and

                                                                   Angelica Shepherd.

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                                 (Other): Defendant’s released is delayed until

                                 1/22/2021 at 9:00 AM. Defendant is to report to Pretrial

                             X   Services telephonically following his release from

                                 custody. Pretrial release conditions as stated on the

                                 record in open court.

      Issued at Sacramento, California on January 21, 2021 at 2:00 PM
